1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SHANE MONROE BOWDEN,                            )   Case No.: 1:19-cv-01769-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DISCHARGING FEBRUARY 4, 2020
13          v.                                           ORDER TO SHOW CAUSE
                                                     )
14                                                   )   [ECF Nos. 5, 11, 12]
     CALIFORNIA DEPARTMENT OF
                                                     )
     CORRECTIONS, et.al.,
15                                                   )
                                                     )
16                  Defendants.                      )
                                                     )
17                                                   )
18          Plaintiff Shane Monroe Bowden is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          Plaintiff filed the instant action on December 18, 2019. (ECF No. 1.)
22          On December 23, 2019, the Court issued an order striking Plaintiff’s complaint for lack of
23   signature as required by Local Rule 131 and Federal Rule of Civil Procedure 11(a). (ECF No. 5.)
24   Plaintiff was directed to file a complaint, signed under penalty of perjury with an original signature
25   within thirty days. (Id.) Plaintiff failed to comply with the Court’s order. Therefore, on February 4,
26   2020, the Court issued an order for Plaintiff to show cause within twenty-one (21) days why the action
27   should not be dismissed for failure to comply with a court order. (ECF No. 11.) Plaintiff filed a
28   response to the order to show cause on February 20, 2020. (ECF No. 12.)
                                                         1
1             In his response, Plaintiff contends that the head law librarian re-submitted Plaintiff’s complaint

2    in January 2020 through the electronic filing system. (Id.)

3             A review of the Court’s docket system reveals that on January 14, 2020, the Court received a

4    civil rights complaint form from Plaintiff and a new case was opened in case number 1:20-cv-00071-

5    SKO (PC), Shane Monroe Bowden v. California Department of Corrections, et.al.

6             On February 25, 2020, Magistrate Judge Sheila K. Oberto directed the Clerk of Court to file

7    the complaint in case number 1:20-cv-00071-SKO (PC), as the amended complaint in the instant

8    action, and the amended complaint was filed on this date. (ECF Nos. 13, 14.) Accordingly, the Court

9    will discharge the February 4, 2020 order to show cause.

10            Based on the foregoing, it is HEREBY ORDERED that:

11            1.      The Court’s February 4, 2020 order to show cause (ECF No. 11) is DISCHARGED;

12                    and

13            2.      The Court will screen Plaintiff’s amended complaint in due course.

14
15   IT IS SO ORDERED.

16   Dated:        February 25, 2020
17                                                       UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                          2
